DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.
 
Response to Remark

This communication is considered fully responsive to the amendment filed on 07/12/2021.
Claims 1-20 are pending and examined in this office action (“OA”).
Claims 1, 5, 9, 13 have been amended.
No new claim has been added and no claim has been canceled. 

Response to Arguments
 Applicant’s arguments, filed 07/12/2021, with respect to claim(s) 1-20 under 35 USC § 103 have been considered but are moot because the arguments on the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 20120236812 A1; hereinafter as “Chen”) In view of PARK et al. (US 20120155337 A1; hereinafter as “PARK).


With respect to independent claims: 
Regarding claim 1, Chen teaches  a method for transmitting hybrid automatic repeat request- acknowledgement (HARQ-ACK) information by a user equipment (UE) (Figs. 2-6) ( in TDD, Downlink Control Information “(DCI) is used to indicate scheduling information transmitted over a PDSCH and is transmitted over a physical downlink control channel (Physical Downlink Control Channel, PDCCH) corresponding to the physical downlink shared channel (Physical Downlink Shared Channel, PDSCH) indicated by the DCI. The DCI includes a transmission power control (Transmission Power Control, TPC) command field, which is used to adjust transmission power of the uplink ACK channel to send the ACK/NACK information.”: [0004]; Base station uses ACK resource indication (ACK Resource Indication, ARI) command field to the DCI information carried by the PDCCH to further indicate which one of the group of high-level assigned uplink ACK channel resources is used currently”: [0007]), the method comprising: 
Receiving a physical downlink control channel (PDCCH) scheduling a physical downlink shared channel (PDSCH) (“base station sends the DCI to a user equipment, so that the user equipment feeds back ACK/NACK information according to the DCI: [0066]; See Fig. 3: Aforesaid “PDSCH is used to transmit data, the PDCCH is used to transmit the scheduling information DCI of the PDSCH, and the PUCCH is the uplink ACK channel used to feed back the ACK/NACK information”: [0055] ); 
Identifying both of a resource indicator (==ARI) and power control information (==TPC power) included in the PDCCH, the resource indicator indicating at least one physical uplink control channel (PUCCH) resource for transmitting the HARQ-ACK information (Aforesaid “base station assigns ACK channel resources for the user equipment in the following manner: An uplink ACK channel resource for implicit mapping is reserved in one uplink component carrier for each PDCCH transmitted over the system-linked downlink component carrier of the uplink component carrier. Therefore, the uplink ACK channel resource assigned to the PDSCH transmission of sending a corresponding PDCCH over the system-linked downlink component carrier may be obtained through implicit mapping from the corresponding PDCCH; : [0077]; The common fields in the DCI carried by the PDCCHs sent over the system-linked downlink component carrier may all be configured as the TPC command fields [NOTE: power control information]; the common fields carried by the PDCCHs sent over the non-system-linked downlink component carrier may all be configured as the ARI command fields [NOTE: resource Indicator].: “the uplink ACK channel resource assigned to the PDSCH transmission of sending a corresponding PDCCH over the system-linked downlink component carrier may be obtained through implicit mapping from the corresponding PDCCH ” [0077]); 
Identifying the at least one PUCCH resource indicated by the identified resource indicator (an ARI command field needs to be used to indicate an assigned ACK channel resource. [0055]-[0056]).
 
Chen does not expressly disclose:
Determining transmission power of the UE based on the identified power control information; and transmitting the HARQ-ACK information in the identified at least one PUCCH resource using the determined transmission power.  

PARK, in the same field of endeavor, discloses:  
Determining transmission power of the UE based on the obtained power control information (setting a transmit power control (TPC) command for controlling physical uplink control channel (PUCCH) transmission power: [0012]; A DCI format indicating a downlink grant includes a 2 bit TPC field for controlling power for the PUCCH: [0115]); and 
transmitting the HARQ-ACK information in the identified at least one PUCCH resource using determining transmission power ( “setting a transmit power control (TPC) command for controlling physical uplink control channel (PUCCH) transmission power and acknowledgement (ACK)/not-acknowledgement (NACK) resource indicating information indicating resources for transmitting a hybrid automatic repeat request ( HARQ) ACK/NACK signal on the PUCCH, in an uplink (UL) subframe”: [0014]; see fig 9 S940: [0120]; Aforesaid “ARI is an indicator explicitly allocating resources to be used by the user equipment at the time of transmission of the HARQ ACK/NACK signal for the downlink. A DCI format indicating a downlink grant includes a 2 bit TPC field for controlling power for the PUCCH”:[0115]).  

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of PARK to the method of Chen in order to allocated resources for feedback information (PARK, paragraph 0015). The motivation would be efficiently transmitting feedback information from a receiver to a transmitter to support increasing throughput, prevent an increase in a cost due to the introduction of a broadband radio frequency (RF) device, and secure compatibility with the existing systems (PARK, paragraph 0010). 

Regarding claim 5, Chen teaches a method for receiving hybrid automatic repeat request- acknowledgement (HARQ-ACK) information by a base station (BS) in a time division duplexing (TDD) system (Figs. 2-6) (receiving downlink control information, DCI, which is sent by a base station and transmitted by a downlink component carrier: [0014];  in TDD, Downlink Control Information “(DCI) is used to indicate scheduling information transmitted over a PDSCH and is transmitted over a physical downlink control channel (Physical Downlink Control Channel, PDCCH) corresponding to the physical downlink shared channel (Physical Downlink Shared Channel, PDSCH) indicated by the DCI. The DCI includes a transmission power control (Transmission Power Control, TPC) command field, which is used to adjust transmission power of the uplink ACK channel to send the ACK/NACK information.”: [0004]; Base station uses ACK resource indication (ACK Resource Indication, ARI) command field to the DCI information carried by the PDCCH to further indicate which one of the group of high-level assigned uplink ACK channel resources is used currently”: [0007]), the method comprising: 
2Attorney Docket: 678-5098 CON (P20385-US1-CON) Transmitting, to a user equipment (UE), a physical downlink control channel (PDCCH) scheduling a physical downlink shared channel (PDSCH (“base station sends the DCI to a user equipment, so that the user equipment feeds back ACK/NACK information according to the DCI: [0066]; See Fig. 3: Aforesaid “PDSCH is used to transmit data, the PDCCH is used to transmit the scheduling information DCI of the PDSCH, and the PUCCH is the uplink ACK channel used to feed back the ACK/NACK information”: [0055]), the PDCCH including both of a resource indicator  (==ARI)  and power control information  (==ARI)  and the resource indicator indicating at least one physical uplink control channel (PUCCH) resource for transmitting the HARQ-ACK information (Aforesaid “base station assigns ACK channel resources for the user equipment in the following manner: An uplink ACK channel resource for implicit mapping is reserved in one uplink component carrier for each PDCCH transmitted over the system-linked downlink component carrier of the uplink component carrier. Therefore, the uplink ACK channel resource assigned to the PDSCH transmission of sending a corresponding PDCCH over the system-linked downlink component carrier may be obtained through implicit mapping from the corresponding PDCCH; : [0077]; The common fields in the DCI carried by the PDCCHs sent over the system-linked downlink component carrier may all be configured as the TPC command fields [NOTE: power control information]; the common fields carried by the PDCCHs sent over the non-system-linked downlink component carrier may all be configured as the ARI command fields [NOTE: resource Indicator].: “the uplink ACK channel resource assigned to the PDSCH transmission of sending a corresponding PDCCH over the system-linked downlink component carrier may be obtained through implicit mapping from the corresponding PDCCH ” [0077]).

Chen does not expressly disclose:
Receiving, from the UE, the HARQ-ACK information in the at least one PUCCH resource indicated by the resource indicator 


PARK, in the same field of endeavor, discloses:  
receiving, from the UE, the HARQ-ACK information in the at least one PUCCH resource indicated by the resource indicator (The user equipment may transmit control information on the PUCCH using the allocated transmission resources (S940)”: [0120]; “setting a transmit power control (TPC) command for controlling physical uplink control channel (PUCCH) transmission power and acknowledgement (ACK)/not-acknowledgement (NACK) resource indicating information indicating resources for transmitting a hybrid automatic repeat request ( HARQ) ACK/NACK signal on the PUCCH, in an uplink (UL) subframe”: [0014]; see fig 9 S940: [0120]; Aforesaid “ARI is an indicator explicitly allocating resources to be used by the user equipment at the time of transmission of the HARQ ACK/NACK signal for the downlink. A DCI format indicating a downlink grant includes a 2 bit TPC field for controlling power for the PUCCH”:[0115]), wherein the HARQ-ACK information is transmitted from the UE using transmission power that is determined  based on the power control information ( “setting a transmit power control (TPC) command for controlling physical uplink control channel (PUCCH) transmission power and acknowledgement (ACK)/not-acknowledgement (NACK) resource indicating information indicating resources for transmitting a hybrid automatic repeat request ( HARQ) ACK/NACK signal on the PUCCH, in an uplink (UL) subframe”: [0014]; see fig 9 S940: [0120]; Aforesaid “ARI is an indicator explicitly allocating resources to be used by the user equipment at the time   

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of PARK to the method of Chen in order to allocated resources for feedback information (PARK, paragraph 0015). The motivation would be efficiently transmitting feedback information from a receiver to a transmitter to support increasing throughput, prevent an increase in a cost due to the introduction of a broadband radio frequency (RF) device, and secure compatibility with the existing systems (PARK, paragraph 0010). 

Regarding claim 9, Chen teaches a user equipment (UE) in a time division duplexing (TDD) system (UE in TDD system: [0006], [0076]), the UE comprising: 
A transceiver (user equipment feeds back ACK/NACK information according to the DCI. [0012]: NOTE: user equipment sends ACK/NACK to base station, so it must have a transceiver); and 
at least one processor configured to (UE must have a processor): 
control the transceiver to receive a physical downlink control channel (PDCCH) scheduling a physical downlink shared channel (PDSCH) (“base station sends the DCI to a user equipment, so that the user equipment feeds back ACK/NACK information according to the DCI: [0066]; .. See Fig. 3: Aforesaid “PDSCH is used to transmit data, the PDCCH is used to transmit the scheduling information DCI of the PDSCH, and the PUCCH is the uplink ACK channel used to feed back the ACK/NACK information”: [0055]), 
 identify both of a resource indicator (==ARI)  and power control information  (==TPC power) included in the PDCCH , the resource indicator indicating at least one physical uplink control channel (PUCCH) resource for transmitting hybrid automatic repeat reQuest-ACKnowledgement (HARQ-ACK)  information (Aforesaid “base station assigns ACK channel resources for the user equipment in the following manner: An uplink ACK channel resource for implicit mapping is reserved in one uplink component carrier for each PDCCH transmitted over the system-linked downlink component carrier of the uplink component carrier. Therefore, the uplink ACK channel resource assigned to the PDSCH transmission of sending a corresponding PDCCH over the system-linked downlink component carrier may be obtained through implicit mapping from the corresponding PDCCH; : [0077]; The common fields in the DCI carried by the PDCCHs sent over the system-linked downlink component carrier may all be configured as the TPC command fields [NOTE: power control information]; the common fields carried by the PDCCHs sent over the non-system-linked downlink component carrier may all be configured as the ARI command fields [NOTE: resource Indicator].: “the uplink ACK channel resource assigned to the PDSCH transmission of sending a corresponding PDCCH over the system-linked downlink component carrier may be obtained through implicit mapping from the corresponding PDCCH ” [0077]), 
dentified resource indicator (an ARI command field needs to be used to indicate an assigned ACK channel resource. [0055]-[0056]). 

Chen does not expressly disclose:
determine transmission power of the UE based on the identified power control information, and Control the transceiver to transmit the HARQ-ACK information in the identified at least one PUCCH resource using the determined transmission power.  

PARK, in the same field of endeavor, discloses:  	
Determine transmission power of the UE based on the identified power control information (setting a transmit power control (TPC) command for controlling physical uplink control channel (PUCCH) transmission power: [0012];... A DCI format indicating a downlink grant includes a 2 bit TPC field for controlling power for the PUCCH: [0115]); and  control the transceiver to transmit  the HARQ-ACK information in the identified at least one PUCCH resource using the determined transmission power.  
 ( “setting a transmit power control (TPC) command for controlling physical uplink control channel (PUCCH) transmission power and acknowledgement (ACK)/not-acknowledgement (NACK) resource indicating information indicating resources for transmitting a hybrid automatic repeat request ( HARQ) ACK/NACK signal on the PUCCH, in an uplink (UL) subframe”: [0014]; see fig 9 S940: [0120]; Aforesaid “ARI is an indicator explicitly allocating resources to be used by the user equipment at the time of transmission of the HARQ ACK/NACK signal for the downlink. A DCI format 

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of PARK to the method of Chen in order to allocated resources for feedback information (PARK, paragraph 0015). The motivation would be efficiently transmitting feedback information from a receiver to a transmitter to support increasing throughput, prevent an increase in a cost due to the introduction of a broadband radio frequency (RF) device, and secure compatibility with the existing systems (PARK, paragraph 0010). 

Regarding claim 13, Chen teaches a base station (BS) in a time division duplexing (TDD) system (Figs. 2-6) (receiving downlink control information, DCI, which is sent by a base station and transmitted by a downlink component carrier: [0014];  in TDD, Downlink Control Information “(DCI) is used to indicate scheduling information transmitted over a PDSCH and is transmitted over a physical downlink control channel (Physical Downlink Control Channel, PDCCH) corresponding to the physical downlink shared channel (Physical Downlink Shared Channel, PDSCH) indicated by the DCI. The DCI includes a transmission power control (Transmission Power Control, TPC) command field, which is used to adjust transmission power of the uplink ACK channel to send the ACK/NACK information.”: [0004]; Base station uses ACK resource indication (ACK Resource Indication, ARI) command field to the DCI information carried by the PDCCH to further indicate which one of the group of high-level assigned uplink ACK channel resources is used currently”: [0007]), the BS comprising: 
a transceiver (BS is communicating with UE so it must have a transceiver); and 
at least one processor configured to control the transceiver to: 
transmit, to a user equipment (UE), a physical downlink control channel (PDCCH) scheduling a physical downlink shared channel (PD SCH) (“base station sends the DCI to a user equipment, so that the user equipment feeds back ACK/NACK information according to the DCI: [0066]; .. See Fig. 3: Aforesaid “PDSCH is used to transmit data, the PDCCH is used to transmit the scheduling information DCI of the PDSCH, and the PUCCH is the uplink ACK channel used to feed back the ACK/NACK information”: [0055]),
the PDCCH including both of a resource indicator  (==ARI)  and power control information  (==ARI)  and the resource indicator indicating at least one physical uplink control channel (PUCCH) resource for transmitting the HARQ-ACK information  (Aforesaid “base station assigns ACK channel resources for the user equipment in the following manner: An uplink ACK channel resource for implicit mapping is reserved in one uplink component carrier for each PDCCH transmitted over the system-linked downlink component carrier of the uplink component carrier. Therefore, the uplink ACK channel resource assigned to the PDSCH transmission of sending a corresponding PDCCH over the system-linked downlink component carrier may be obtained through implicit mapping from the corresponding PDCCH; : [0077]; The common fields in the DCI carried by the PDCCHs sent over the system-linked downlink component carrier may all be configured as the TPC command fields [NOTE: power control information]; the common fields carried by the PDCCHs sent over the non-system-linked downlink component carrier may all be configured as the ARI command fields [NOTE: resource Indicator].: “the uplink ACK channel resource assigned to the PDSCH transmission of sending a corresponding PDCCH over the system-linked downlink component carrier may be obtained through implicit mapping from the corresponding PDCCH ” [0077]).

Chen does not expressly disclose:
 receive, from the UE, the HARQ-ACK information in the at least one PUCCH resource indicated by the resource indicator, wherein the HARQ-ACK information is transmitted from the UE using transmission power that is determined based on the power control information.  

PARK, in the same field of endeavor, discloses:  
receiving, from the UE, the HARQ-ACK information in the at least one PUCCH resource indicated by the resource indicator (The user equipment may transmit control information on the PUCCH using the allocated transmission resources (S940)”: [0120]; “setting a transmit power control (TPC) command for controlling physical uplink control channel (PUCCH) transmission power and acknowledgement (ACK)/not-acknowledgement (NACK) resource indicating information indicating resources for transmitting a hybrid automatic repeat request ( HARQ) ACK/NACK signal on the PUCCH, in an uplink (UL) subframe”: [0014]; see fig 9 S940: [0120]; Aforesaid , wherein the HARQ-ACK information is transmitted from the UE using transmission power that is determined  based on the power control information ( “setting a transmit power control (TPC) command for controlling physical uplink control channel (PUCCH) transmission power and acknowledgement (ACK)/not-acknowledgement (NACK) resource indicating information indicating resources for transmitting a hybrid automatic repeat request ( HARQ) ACK/NACK signal on the PUCCH, in an uplink (UL) subframe”: [0014]; see fig 9 S940: [0120]; Aforesaid “ARI is an indicator explicitly allocating resources to be used by the user equipment at the time of transmission of the HARQ ACK/NACK signal for the downlink. A DCI format indicating a downlink grant includes a 2 bit TPC field for controlling power for the PUCCH”:[0115]).  

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of PARK to the method of Chen in order to allocated resources for feedback information (PARK, paragraph 0015). The motivation would be efficiently transmitting feedback information from a receiver to a transmitter to support increasing throughput, prevent an increase in a cost due to the introduction of a broadband radio frequency (RF) device, and secure compatibility with the existing systems (PARK, paragraph 0010). 

With respect to dependent claims: 
Regarding claims 2/6/10/14, the combination of Chen and PARK, specifically, PARK teaches, wherein transmit power control (TPC) information in the PDCCH is used as the resource indicator (TPC command is transferred to the user equipment as a message on the PDCCH: [0077];  One method for transmitting the TPC command to the user equipment is to transmit the TPC command in a state in which the TPC command is included in an uplink resource scheduling allocation message for each specific user equipment. This method is a method of allowing all possible information on uplink transmission to be contained in a single message: [0078]; also see, [0118]-[0119).  
	
Regarding claims 3/7/11/15, the combination of Chen and PARK,, specifically, PARK teaches, wherein the TPC information is included all downlink subframes of the PDCCH (TPC command is transferred to the user equipment as a message on the PDCCH: [0077]; see fig. 9 element s920: Base station “transmits required information the user equipment on the PDCCH and PDSCH through the component carriers”: [0116]-[0118]).  

Regarding claims 4/8/12/16, the combination of Chen and PARK,, specifically, PARK teaches, wherein the HARQ-ACK information is transmitted using one 5of a PUCCH format 3 or a PUCCH format la/lb   (An apparatus/Base station allocates resources for transmitting an HARQ ACK/NACK signal for a downlink subframe using a PUCCH format 3 in a time division duplex (TDD: [abstract]; a HARQ ACK/NACK signal 

Regarding claims 17/18/19/20, the combination of Chen and PARK,, specifically, PARK teaches, wherein the resource indicator is included in all downlink control information on the PDCCH scheduling the PDSCH (see fig. 9: element S920, S930, fig. 16: ARI0… AR1, also [0012], [0219]-[0223]).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466